Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2021 and 02/02/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 16-23, 25 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2020/0028690 (“Bakarat et al.”).

Regarding claim 1, Barakat et al. discloses a method for display confirmation of verified calling party information ([0014] call security platform that validates and secures caller identification
to address identity spoofing and restore user confidence in caller identification information provided with call request), the method comprising: 
receiving a call initiation request corresponding to a calling party, the call initiation request including a set of verified calling party attributes ([0018] applying digital signatures to validate an identity of a calling party during session initiation using the Session Initiation Protocol (SIP), [0022] receive the call information in the SIP INVITE based on the origination information associated with the message, such as the source IP address, incoming port number, etc.);
providing, for display on a communication device associated with a call recipient identified by the call initiation request, a subset of the verified calling party attributes, wherein the subset comprises some or all of verified calling party attributes of the set of verified calling party attributes ([0026-0028] The call security platform may add an identity header -e.g., a cryptographic signature- to the call information. The call security platform may then cause the SIP INVITE with the identity header to be sent to the terminating network, [0118] the call security platform may cause the call information and the authentication information to be provided to the second user device, as described above in connection with FIGS. 1A-2, see display [0125]); 
obtaining, in response to providing the subset of verified calling party attributes for display on the communication device, a display acknowledgement comprising a listing of verified calling party attributes recorded as being displayed during establishment of a communication session between the calling party and the call recipient ([0048] In response to the signing request, the call security platform may provide an HTTP response message that includes the results of the signing. For example, where the signing activity is successful, the call security platform may provide an HTTP OK response, with the identity header information resulting from the signing activity); and 
validating the display acknowledgement and generating a display confirmation of verified calling party attributes that were successfully displayed during establishment of the communication session ([0048] FIG. 7C illustrates a successful signing response message, including the resulting identity header in JSON format. In some implementations, the SIP INVITE (or some portion thereof) may be included in the HTTP OK response (see FIG. 7D), with the identity header included).

With regard to claim 16, its subject-matter corresponds mainly to the subject-matter of claim 1 but defined in terms of an apparatus (system). Therefore, claim 16 is rejected for the same reasons discussed with respect to claim 1. The features related to the DCS unit are recited by Bakarat et al. in [0015], [0027] and [0041] as operation of the call security platform.

Regarding claims 2 and 17, Barakat et al. discloses the method of claim 1, wherein the set of verified calling party attributes includes one or more of a calling party name, a calling party logo, a calling party image, and a call reason indicating a purpose of the call initiation request ([0027] The terminating user device may display (e.g., via a user interface) information indicating that the calling party identity for the call has been determined to be valid.  With assurance that the caller identification is valid, the called party may choose to answer the call with the terminating user device, or perform other processing actions, [0056]).

Regarding claims 3 and 21, Barakat et al. discloses the method of claim 1, wherein: 
the set of verified calling party attributes is received in an IDENTITY header of a SIP (Session Initiation Protocol) INVITE call establishment message ([0028] the call information may include the identity header (e.g., the cryptographic signature) described above. As further shown in FIG. 1B, and by reference number 125, the originating user device may provide a SIP INVITE with the call information including the identity header to the originating network); and 
one or more verified calling party attributes of the set of verified calling party attributes comprise Rich Call Data (RCD) claims (fig. 7A-7B, [0047], Table 2).

Regarding claims 4 and 22, Barakat et al. discloses the method of claim 1, wherein the set of verified calling party attributes is cryptographically signed with a cryptographic signature comprising one or more of a calling party signature, an originating service provider signature, and a contracted party signature, the contracted party signature corresponding to a vendor or third-party provider representing the calling party ([0018-0019] the call security platform may utilize the STIR/SHAKEN framework to support validation of incoming calls that contain a cryptographic signature. In some implementations, the call security platform may utilize the STIR/SHAKEN framework to support signing of legitimate calls originating on networks, and downstream authentication via a cryptographic signature).

Regarding claim 5, Barakat et al. discloses the method of claim 4, wherein the cryptographic signature is used to sign an RCD (Rich Call Data) PASSporT (Personal Assertion Token) containing the set of verified calling party attributes or the subset of verified calling party attributes ([0014] the call security platform adds a cryptographic signature to the call information, and causes the call information and the cryptographic signature to be provided to the second network for routing to the second user device).

Regarding claims 6 and 7, Bakarat et al. discloses the method of claim 5, wherein the RCD PASSporT is generated in response to passing one or more selection parameters to an RCD PASSporT signing function, the selection parameters identifying one or more pre-determined verified calling party attributes for inclusion in the RCD PASSporT, where the selection parameters identify a desired version of pre-defined calling party attributes for inclusion in the RCD PASSporT ([0047] The origin parameter may be determined using a priority selection process, as the SIP INVITE may specify multiple potential valid identifiers of the origin. In one example, the selection process priority is: P-Asserted-Identity field, P-Preferred-Identity field, Remote Party ID field, From field. Other selection priorities may be used. Likewise, the type of origin parameter may be determined from the origin parameter.).

Regarding claim 8 and 23, Barakat et al. discloses the method of claim 4, wherein the cryptographic signature is used to sign a SHAKEN (Signature-based Handling of Asserted Information using toKENs) PASSporT containing the set of verified calling party attributes or the subset of verified calling party attributes ([0019] the call security platform may utilize the STIR/SHAKEN framework to support validation of incoming calls that contain a cryptographic signature).

Regarding claim 9, Bakarat et al. discloses the method of claim 1, further comprising: 
transmitting the subset of verified calling party attributes to the communication device associated with the call recipient (fig. 1D 152 call information with authentication information sent to called party/terminating user device); 
displaying, on a user interface of the communication device, one or more verified calling attributes of the subset of verified calling party attributes ([0118] the call security platform may cause the call information and the authentication information to be provided to the second user device, as described above in connection with FIGS. 1A-2, see display [0125]); and 
generating the display acknowledgement to include each of the one or more verified calling attributes displayed on the user interface of the communication device (fig. 1E 160 modified call information that incorporates results of signing or verification actions).

Regarding claim 10, Bakarat et al. discloses the method of claim 9, wherein the display acknowledgement is generated by one or more of: a terminating service provider associated with the call recipient or the communication device associated with the call recipient [0043] FIG. 1E 160, the interface may enable the call security platform to provide, to the network device, modified call information that incorporates the result of the signing, verification or tagging action, or in some implementations a modified SIP INVITE header that incorporates the result of the signing action, verification action or tagging action).

Regarding claims 11 and 26, Bakarat et al. discloses the method of claim 1, wherein the display acknowledgement comprises an HTTPS/JSON POST message ([0046] information may be passed in various formats, including HTTP header fields and HTTP content in JavaScript Object Notation (JSON), [0048] FIG. 7C illustrates a successful signing response message, including the resulting identity header in JSON format).

Regarding claim 18, Bakarat et al. discloses the system of claim 16, further comprising an RCD (Rich Call Data) PASSporT (Personal Assertion Token) signing function, wherein the RCD PASSporT signing function: 
receives the set of verified calling party attributes in a request from the calling party ([0021] a calling party of the originating user device may cause the originating user device to generate a call request to the terminating user device. In some implementations, the call may include a SIP INVITE message that includes call information, such as a calling party identity indicating information associated with the calling party, the originating user device); and 
generates an RCD PASSporT having a cryptographic signature corresponding to the calling party and containing the set of verified calling party attributes as an RCD payload (Fig. 1A, [0023] the call security platform may add authentication information for the call information to generate a “tagged” call (e.g., the call tagged with the authentication information), the authentication information may indicate that the calling party identity is verified).

Regarding claim 19, Bakarat et al. discloses the system of claim 16, further comprising an RCD (Rich Call Data) PASSporT (Personal Assertion Token) signing function, wherein the RCD PASSporT signing function: 
receives the set of verified calling party attributes in a request transmitted from an originating service provider network associated with the calling party ([0014] the call information includes a caller identification and is received via an originating network device of the first network.; and 
generates an RCD PASSporT having a cryptographic signature corresponding to the calling party and containing the set of verified calling party attributes as an RCD payload (Fig. 1A, [0023] the call security platform may add authentication information for the call information to generate a “tagged” call (e.g., the call tagged with the authentication information), the authentication information may indicate that the calling party identity is verified).

Regarding claim 20, Bakarat et al. discloses the system of claim 19, wherein the RCD PASSporT signing function generates the RCD PASSporT in response to being passed one or more selection parameters, the selection parameters identifying at least a first pre-determined verified calling party attribute for inclusion in the RCD PASSporT ([0047] The origin parameter may be determined using a priority selection process, as the SIP INVITE may specify multiple potential valid identifiers of the origin. In one example, the selection process priority is: P-Asserted-Identity field, P-Preferred-Identity field, Remote Party ID field, From field. Other selection priorities may be used. Likewise, the type of origin parameter may be determined from the origin parameter.).

Regarding claim 25, Bakarat et al. discloses the system of claim 16, wherein the terminating service provider generates and transmits the display acknowledgement to the DCS, the display acknowledgement comprising a listing of verified calling party attributes transmitted to the call recipient communication device by the terminating service provider ([0043] as shown by reference number 155 in FIG. 1E, the interface may enable the call security platform to receive, from the network device, a request for a signing action for a call (e.g., a SIP INVITE) to be sent, a request for a verification action for a received call, or a request for tagging of a received call. In such an example, the call security platform may perform the signing action, verification action or tagging action, based on the request and as described above, and may provide information to modify call information to incorporate a result of the signing action, verification action or tagging action.).

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0028690 (“Bakarat et al.”) in view of U.S. Publication No. 2018/0270678 (“Munar et al.”).

Regarding claims 13 and 28, Bakarat et al. does not specify the method of claim 1, further comprising obtaining the display acknowledgement to include call handling data associated with the establishment of the communication session between the calling party and the call recipient, the call handling data including one or more of: an indication that the call recipient communication device was disconnected from a terminating service provider network at a time of attempted establishment of the communication session; an indication that the communication session was routed to a voicemail service of the call recipient communication device; and an indication that the call recipient communication device accepted the communication session.
	However, in is well known in the art for call termination disposition information to be returned as call handling data. For example, Munar et al. discloses a call detail record includes various details associated with each call within the IMS network, including information (e.g., the phone number) identifying the calling party, information (e.g., phone number) identifying the called (or, answering party), the date and time of the call, the duration of the call, billing information associated with the call, information identifying the access components, information identifying the call handling components, various codes (e.g., cause codes or response codes) or indicators associated with faults or errors in handling or connecting the call, information identifying the disposition of the call, and so on ([0020]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the call handling data in Bakarat et al. to include call disposition such that the calling party is informed of how the call recipient device terminated the call based on provided caller attribute information.

Claims 14 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0028690 (“Bakarat et al.”) in view of U.S. Patent No. 9,596,348 (“Smith et al.”).

Regarding claims 14 and 29, Barakat et al. does not specify the method of claim 1, further comprising: determining one or more display capability properties of the communication device associated with the call recipient device; and generating the subset of verified calling party attributes based at least in part on the display capability properties of the communication device, wherein: a given verified calling party attribute is excluded from the subset for display on the communication device in response to a determination that the given verified calling party attribute is incompatible with the display capability properties of the communication device.
	In a similar field of endeavor, Smith et al. also discloses method of presenting caller identification information. The call handling system 120 sends the call notification messages to the online service provider system 140, which sends the call notification messages, along with format data that indicates how the notification messages are to be displayed, over the network 130 to one or more call destination computer systems 135 for presentation to users. The format data may vary based on device type. For example, for a device with limited display capabilities, such as a PDA, the format data may enable the device to limit the call notification message to a visual indication of the incoming call (col. 7, lines 7-27).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine display capability of the call recipient device and generate call party attributes based on the determined capabilities as disclosed by Smith et al. in order to dynamically format call attribute data in a format which the call recipient device can display.

Claims 12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0028690 (“Bakarat et al.”) in view of U.S. Patent No. 10,666,798 (“Bharrat et al.”).

Regarding claim 12, Bakarat et al. does not specify the method of claim 9, wherein generating the display acknowledgement is based at least in part on accessing one or more call detail record (CDR) databases associated with a terminating service provider network that transmitted the subset of verified calling party attributes to the communication device associated with the call recipient.
In a similar field of endeavor Bharrat et al. discloses accessing a set of call detail records (CDRs) of the enterprise. As calls 201 arrive into the network, session border controller generates call detail records and stores them in storage device, e.g., CDR database. At periodic intervals, the system features the call detail records with both in-record features and aggregated features and the aggregator & feature extractor processes the CDRs so that the combiner outputs the CDRs with features (Fig. 2, aggregator and feature extractor 206 and CDRS with features 210).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to pull call information from CDR databases as disclosed by Bharrat et al. because call detail records store aggregated data produced by telephone calls and other telecommunications sessions.

Regarding claim 27, Bakarat et al. does not specify the system of claim 16, wherein the DCS obtains the display acknowledgement by accessing one or more call detail record (CDR) databases associated with the terminating service provider network.
In a similar field of endeavor Bharrat et al. discloses accessing a set of call detail records (CDRs) of the enterprise. As calls 201 arrive into the network, session border controller generates call detail records and stores them in storage device, e.g., CDR database. At periodic intervals, the system features the call detail records with both in-record features and aggregated features and the aggregator & feature extractor processes the CDRs so that the combiner outputs the CDRs with features (Fig. 2, aggregator and feature extractor 206 and CDRS with features 210).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to pull call information from CDR databases as disclosed by Bharrat et al. because call detail records store aggregated data produced by telephone calls and other telecommunications sessions.

Claims 15 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over in view of U.S. Publication No. 2020/0028690 (“Bakarat et al.”) in view of U.S. Patent No. 10,149,156 (“Tiku et al.”).

Regarding claim 15, Bakarat et al. discloses pre-vetted verified call party attributes but does not specify retrieving the calling party image from a database storing a plurality of pre-vetted calling party images, wherein the calling party image is retrieved based on one or more of a calling party telephone number indicated by the call initiation request and the calling party name; and concatenating the retrieved calling party image to the subset of verified calling party attributes, prior to providing the subset of verified calling party attributes for display on the call recipient communication device.
In a similar field of endeavor, Tiku et al. discloses appending caller identification information during call signaling. Tiku et al. discloses a plurality of pre-vetted verified calling party attributes for display on the call recipient communication device (col. 2, lines 52-34, the user may link their trusted caller ID account with an account used by a social media service, or add a custom photograph or avatar for display on the second communication device. A photograph associated with a user of the first communication device may also be provided by the validation information from the server to the second communication device when validation of the first communication device is successful. By linking the user's trusted caller ID account to their social media server, a photograph from the social media server may be provided to the server for use as a caller ID indicator at the second communication device). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bakarat et al. with Tiku et al. such that caller data images may provide to a second communication device trustworthy information about the identity of the first communication device.

Regarding claim 30, Bakarat et al. discloses pre-vetted verified call party attributes but does not specify a database storing a plurality of pre-vetted verified calling party attributes, the pre-vetted verified calling party attributes indexable by one or more of the calling party name, a calling party telephone number indicated by the call initiation request, or pre-determined indexing parameters specified by the call initiation request. 
	In a similar field of endeavor, Tiku et al. discloses appending caller identification information during call signaling. Tiku et al. discloses a plurality of pre-vetted verified calling party attributes stored and indexable by calling party telephone number (col. 16, lines 4-9, the memory 318 may also include a datastore 3308 to store information (Fig. 2, authenticated caller database 216). The datastore 330 may use a flat file, database, linked list, tree, executable code, or other data structure to store the information). Examiner interprets linked list corresponding to claimed index.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bakarat et al. with Tiku et al. such that caller data attributes are stored in an indexed database for ease of retrieval when adding to call initiation requests.

Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0028690 (“Bakarat et al.”) in view of U.S. Publication No. 2020/0053136 (“Filart et al.”).

Regarding claim 24, Bakarat et al. discloses the system of claim 16, terminating service provider generates and transmits the display acknowledgement to the DCS, the display acknowledgement generated to include each of the one or more verified calling attributes displayed on the user interface of the communication device but does not specify wherein the call recipient communication device generates and transmits the display acknowledgement to the DCS. 
	In a similar field of endeavor, Filart et al. discloses in para. [0063] The recipient device 310 may transmit an acknowledgement of the modified SIP INVITE message 312 to the first SIP network 304. At the first SIP network 304, upon receipt of the acknowledgement, the first SIP network 304, and upon receipt of the acknowledgement message, the first SIP network 304 may establish a VoIP communication session 318 between the originating device 302 and the recipient device 310.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the acknowledgement be passed from either the recipient device or the terminating service provider associated with the recipient device for the same benefit of acknowledging successful transmission of verified call attributes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIRAPON INTAVONG/Examiner, Art Unit 2652